Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 1 of 17

$844 (Rov. 10/20) CIVIL COVER SHEET
The JS 44 civil cover shect and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers es required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

I, (a) PLAINTIFFS DEFENDANTS
AMANDA BORTZ & DAVID BORTZ, HAW KALAHARI RESORTS & CONVENTIONS & KALAHARI RESORTS PA, LLC

250 KALAHARI BLVD., POCONO MANOR, PA 18349 & 919 N. MARKET ST,
STE. 950, WILMINGTON, DELAWARE 19801

(b) County of Residence of First Listed Plaine CARROLL COUNTY | county of Residence of First Listed Defendant _ MONROE COUNTY

 

 

(EXCEPT IN U.S. PLAINTIFF CASES) (NUS. PLAINTIFF CASES ONLY)
480 CHARTER COURT, WESTMINSTER, MARYLAND 21157 NOTE: OE NAT ONC iea USE THE LOCATION OF
{¢) Attomeys (Firm Name, Address, and Telephone Number) Altomeys (Known)
WILLIAM P. FEDULLO, ESQUIRE - 1528 WALNUT STREET, JOHN W. CROUMER, ESQUIRE
SUITE 400, PHILADELPHIA, PA 19102 - (215) 235-6500 POST & SCHELL
E-MAIL: williamfedullo@gmail.com 1869 CHARTER LANE, LANCASTER, PA 17605
Il, BASIS OF JURISDICTION (Piace an “X” in One Bax Only) III, CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" ta One Box for Ploiniff
(Por Diversity Cases Ont) and One Box for Defendant)
Dt U.S. Government (3 Federal Question PTF DEF Pre (DEF
Plaine (U.S. Governinent Not a Party) Citizen of This State oO AY 1 Incorporated ar Principal Place O4 Oa
of Business In This Stote
(2 US. Goverment {714 Diversity Citizen of Another State [2] 2 Incompomted aud Principal Place [J 5 [js
Defendant Cndlcate Citizenship of Parties in tte Ti) of Business In Another State
Citizen or Subject ofa C3) [3 Foreign Nation Os Os
Forcien County

 

              
  
 
 
 
  

     

 

        

 

     

tO tnsurance PERSONAL INJURY 625 Drug Related Scizure | | 422 Appeal 28Usc isa = [|
120 Marine |_| 310 Aimplanc 365 Personal Injury - of Property 21 USC 883 |_| 376 Qui Tem (31 USC
130 Miller Act |_J 315 Aisplane Product Product Linblitty 629 Other 3728(0))
140 Negotisble Instrument Liability (367 Health Corey | 4 400 Stato Recpportionment
150 Recovery of Overpayment {”] 320 Assault, Libe! & Pharmaceutical |_| 498 Antitrust
& Enforcement of Judgment Stender Personal lajury |_| 430 Banks end Banking
151 Medicare Act |] 330 Federa] Emptoyers’ Product Liability |_| 430 Commerce
152 Recovery of Defaulted Linbility (7) 368 Asbestos Personal |_| 460 Deportation
Student Loans |_| 340 Marine Infury Product S| 470 Reckotecr Influenced snd
(Excludes Veterans) | 345 Mosine Product Linbilltry Corrupt Organizations
(7) 153 Recovery of Overpayment Liobility PERSONAL PROPERTY [8% |_| 480 Consumer Credit
of Veteran's Benefits |_1350 Motor Vehicle 370 Other Froud (1S USC 168) or 1692)
160 Stockholders’ Sults |_| 355 Motor Vehicle 37t Truth in Lending A [_] 485 Telephone Consumer
190 Other Contreet Product Lisbitity 380 Other Personal [3720 LsborMonagement ES oROGTATSEGURERY ace Protection Act
195 Contreet Product Liability [7] 360 Other Personal Property Damage Relations |_| 861 BIA (139Si) |_| 490 Coble/Sa TV
196 Franchiss tejury OQ 383 Property Damage 740 Railway Labor Act |_4 850 Scouritics/Commoditics/
’ [_] 362 Personal Injusy - Product Liability 751 Fomily and Medical Exchange
Medico! Malpractice Leave Act |_} 890 Oiher Statutory Actions
TREALPRORER LS ic: SiOLVELY RIGHIS ct: <P RES ONE RIPE: DNS) _1790 Other Labor Litigation |_| 891 Agricuftural Acts
|_ 4210 Land Condemnation |_| 440 Other Rights Habeas Corpus: 79) Employee Retirement |] 893 Environmental Matters
|_] 220 Foreclosure [| 441 Voting f_| 463 Alicn Detainee theome Security Act EBRD RRA RARG UL Gea) | 895 Freedom of Information
|_| 230 Rent Lease & Bjectnent [| 442 Employment |_} 510 Motions to Vacate Lj 870 Taxes (U.S. Plaintiff” Act
[ _}240 Tons to Lond |} 443 Housing! Sentence or Defendant) | | 896 Arblirsiion
|_| 245 Tort Product Lizbility Accommedations |_| $30 General |_| 871 IRS—Third Pony |_j 899 Administrative Procedure
[_] 290 All Giher Real Property [7] 445 Amer, w/Disebilittes -f[~ | 535 Death Penalty IMMIGRATION Cigsnt| 26 USC 7609 AcUReview or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|} 446 Amer, w/Disobilittes -§ | $40 Mandamus & Other 465 Other Immigration |_| 950 Consiituticnslity of
Other |_| 530 Civil Rights Actions State Statutes
|_| 448 Education | _} $55 Prison Condition
|_| $60 Civil Detwince -
Conditions of
Confinement

 

 

 

V. ORIGIN (Place an “X" In One Box Only)
' Original oo Removed from Oo 3 Remanded from oO Reinstated or Oo 5 Transferted from oO 6 Muttidistrict oO Multidistrict

 

 

 

 

 

 

Proceeding State Count Appetlate Court Reopened Another District Litigation - Litigation -
— an (spectf,) Transfer Direct File
Cite ae U. PoC Sata 30. which you are filing (Do not cits jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION |p5-fhcon tot creme
_ URY_ON WATER SLIDE
VL. REQUESTEDIN [] CHECKIFTHISISACLASSACTION DEMANDS CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, EXCESS OE $75,000.00 JURY DEMAND: ves [No

 

VII. RELATED CASE(S)
(See instrucitons): ‘
JUDGE DOCKET NUMBER

IF ANY
DATE + S$ TURE OF A
Z A fo2] ; OL ” Tet
FOR OFFICE USE ONL WILLIAM P, FEDULLO, ESQUIRE
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

perme ET

 

 

 

 

 

 
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 2 of 17

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 480 CHARTER COURT, WESTMINSTER, MARYLAND 21157
Address of Defendant: 250 KALAHARI BOULEVARD, POCONO MANOR, PA 18349
250 KALAHARI BOULEVARD, POCONO MANOR, PA 18349

Place of Accident, Incident or Transaction:

 

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| no[/]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [is / (J ts not related to any case now pending or within one-year previously terminated action in

this court except as bove.
ee

Attornep-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases; B. Diversity Jurisdiction Cases:
CJ] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
CJ 2. FELA [C] 2. Airplane Personal Injury
(] 3. Jones Act-Personal Injury LC] 3. Assault, Defamation
C) 4. Antitrust [J 4. Marine Personal Injury
F 5, Patent LJ 5. Motor Vehicle Personal injury

6. Labor-Management Relations LJ 6. Other Personal Injury (Please specify):
OC) 7. Civil Rights 7. Products Liability
[J 8. Habeas Corpus [-] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases CJ 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[J 11. All other Federal Question Cases

{Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification ls to remove the case from eligibility for arbitration.)

1 WILLIAM P. FEDULLO

, counsel of record or pro se plaintiff, do hereby certify:

| Pursuant to Local Civil Rute 53 2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed:the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

are 3/29/20 2/ Tithe Mar 23681

Attorney-at-Law / Pra Se Plaintiff” Attorney 1D. # (if applicahie)

NOTE: A trial de novo will be a trial by jury only if there has been comptiance with F.R.C.P, 38,

 

Civ, 609 (S/2018)

 
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 3 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

AMANDA BORTZ AND
DAVID BORTZ, H/W
480 CHARTER COURT
WESTMINSTER, MARYLAND 21157 :
PLAINTIFFS : CIVIL ACTION -
VS. : NO. 2:20-cv-06474-GAM

KALAHARI RESORTS AND CONVENTIONS :
250 KALAHARI BOULEVARD
POCONO MANOR, PA 18349
DEFENDANT
AND

KALAHARI RESORTS PA, LLC

919 NORTH MARKET STREET

SUITE 950

WILMINGTON, DELAWARE 19801 :

DEFENDANT : JURY TRIAL DEMANDED

 

CIVIL ACTION - SECOND AMENDED COMPLAINT

1.) Plaintiff, Amanda Bortz is an individual and citizen of the State of
Maryland with her current address being 480 Charter Court, Westminster, Maryland 21157.

2.) Plaintiff, David Bortz is the husband of Amanda Bortz and is an individual
and citizen of the State of Maryland with his current address being 480 Charter Court, Westminster,
Maryland 21157.

3.) Defendant, Kalahari Resorts PA, LLC, a/k/a Kalahari Resorts and Conventions is a
limited liability company, with a corporation address of 919 North Market Street, Suite 950,
Wilmington, Delaware 19801 with a business address of 250 Kalahari Boulevard, Pocono Manor,

PA 18349 (hereinafter referred to as “Kalahari”).
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 4 of 17

-2-

4.) This Court has jurisdiction of this matter by virtue of the Diverse Citizenship
of the parties and that the amount in controversy exceeds $75,000.00 pursuant to 28 U.S.C. $S1332
and because of Defendant’s engagement in substantial continuous and systematic course of business
in the Eastern District of Pennsylvania.

5.) At all times relevant, Defendant acted or failed to act through its
authorized servants and/or employees acting on its business and within the course and scope of their
authority.

6.) Defendant, Kalahari advertises itself as “America’s Largest Indoor
Waterparks, Resorts and Convention Centers”. Kalahari advertises “The
getaway boasts hair-raising water slides, world-class spas, kids’ play areas and diverse dining
options. Go ahead, make everyone’s day.”

7.) Defendant, Kalahari opened July 1, 2015. Travis Nelson an owning member of
Kalahari Resort on behalf of Kalahari appeared on Philly Talk with Pat Ciarrocchi prior to the
opening of Kalahari’s opening. This appearance was on CBS3 located in Philadelphia, Pennsylvania
in Eastern District of Pennsylvania. Travis Nelson spoke about the proximity to Philadelphia and
described the water park. They had “Family Times” in Philadelphia, Pennsylvania and in King of
Prussia, Pennsylvania to promote Kalahari Resorts. People were asked to book reservations through

“CBSphilly.com”
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 5 of 17

-3-

8.) Kalahari has continued to advertise through Philadelphia media outlets in the
Eastern District of Pennsylvania and Plaintiff was living in Pennsylvania during this period of time
and she became aware of Kalahari Resorts through the various advertisements in the Eastern District
of Pennsylvania by Kalahari Resort.

9.) From the time prior to the opening of Kalahari Resorts through the time of
Plaintiffs injury on December 27, 2018, Defendant, Kalahari engaged in continuous and systematic
course of business by advertising and media contacts available in the Eastern District of
Pennsylvania that it made Plaintiff aware of Kalahari Resorts and decide to book her family for a
vacation there in December 2018.

10.) Defendant, Kalahari had such persuasive contacts throughout the Eastern District
of Pennsylvania through various media outlets and personal appearances of Kalahari’s Executives
that it caused Plaintiff to become aware of Defendant and book a vacation at that resort.

11.) On December 2, 2018, Amanda Bortz and her husband, David Bortz, along
with their children, C. and D., checked in for their stay at Kalahari, 250 Kalahari Boulevard, Pocono
Manor, Pennsylvania 18349.

12.) Amanda Bortz indicates the stay was to be from December 26, 2018 to
December 28, 2018. The check-in time took approximately 3 hours due to the rooms not being

available because the resort was short-staffed.
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 6 of 17

-4-

13.) On December 27, 2018, Amanda Bortz was accompanied by C. Bortz
to the water slide in question which was called “Screaming Hyena.” The slide in question was being
monitored by a Kalahari employee who was also monitoring five other slides. This employee told
Amanda to follow the picture instructions and go when the light was green.

14.) Amanda Bortz assisted C. Bortz with the correct positioning of his
body on “Screaming Hyena” and C. went down the slide without incident.

15.) Amanda Bortz positioned herself as instructed on “Screaming Hyena” and asked
the employee if she was in the proper position. The employee told Amanda Bortz that she was in
the proper position. Amanda Bortz then awaited the light to turn green and went down the water
slide. As she went down the water slide in the position she was instructed to assume, she became
airborne. Her body left the slide and then returned into the slide slamming her left elbow on the
tube.

16.) Amanda Bortz had instant pain as a result of her injury and had difficulty
getting out of the slide. David Bortz and C. Bortz assisted Amanda off the slide asking if she was
alright. She went to her chair to rest while the others swam in the pool. Although it was apparent
that the life guard could hear the Bortz family discussing Amanda’s injury, he made no effort to
assist her.

17.) Amanda Bortz and her family returned to their room where she iced her arm
and rested for a few hours. She took Ibuprofen and then returned to the water park that evening. She

returned because her 9 year old and 6 year old wanted to go back.
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 7 of 17

-5-

18.) Amanda Bortz went back to the waterpark and went to the first aid area
where she was treated rudely and then left. She returned to her room where she kept her arm
elevated and iced it throughout the night.

19.) Amanda Bortz and her family checked-out of the hotel on the morning of
December 28, 2018. Amanda contacted the hotel and explained how the injury had occurred. She
spoke with a woman by the name of Stephanie who was the manager and Stephanie told Amanda
that she (Stephanie) would be filing a claim and that Amanda would be contacted and that she would
upgrade the room if Amanda’s family choose to stay there again. Stephanie apologized for how
short staffed they were and stated that it was because of the holidays.

20.) Amanda Bortz went to her local Urgent Care on Saturday, December 29,

2018. She received an X-ray and was instructed to follow-up with her Orthopedist. Since December
29, 2018, she visited her hand specialist a number of times. She has had injections, worn a wrist
brace for 6 weeks to avoid moving the tendons in her elbow and had an MRI.

21.) On July 29, 2019, Amanda Bortz had hand surgery performed by
Christopher Forthman, M.D., to correct the elbow fracture and extended tendon in her left arm that
was caused by Defendant’s negligence.

22.) Because of significant problems with recovery of her left hand, arm and wrist,
Amanda Bortz is beginning treatment with orthopaedic surgeons in Philadelphia, Pennsylvania to
diagnose the problems she is having and to assist in her recovery.

23.) The Plaintiff, Amanda Bortz, has incurred and continues to incur significant expense

in the treatment of her injury.
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 8 of 17

-6-
24.) The Plaintiff, Amanda Bortz has missed significant time from work and may in the
future miss significant time from work in attempting to cure and recover from her injury.
25.) The Plaintiff, Amanda Bortz has been and may in the future be unable to go about her
daily routines as a result of her injury.
26.) Plaintiff is seeking further intervention with orthopaedic surgeons located in
Philadelphia, Pennsylvania because of continuing problems with her left hand, arm and wrist.

COUNT I
NEGLIGENCE:

PLAINTIFF, AMANDA BORTZ VS. KALAHARI RESORTS AND
CONVENTIONS:

 

27.)  Plaintiffhereby incorporates by reference the allegations in paragraphs | through 26
as if fully set forth at length herein.

28.) Atall times relevant hereto, Plaintiff, Amanda Bortz was a business invitee of
Defendant.

29.) | Based upon information and belief, at all relevant times before the accident
of December 27, 2018, Defendants knew or should have known through reasonable inspection and/or
testing, directly or through their employees, servants, agents or otherwise that a subject slide was
dangerous for its intended use and that individuals such as Plaintiff would become airborne and then
slam back into the slide causing injuries such as occurred to the Plaintiff.

30.) The Defendant owed a duty to Plaintiff who was a business invitee of all

the dangers involved in riding the water slide.
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 9 of 17

-7-

31.) The Defendant’s failure to warn Plaintiff of all the hidden dangers was a

proximate cause of the injury to the Plaintiff.

32.) The Plaintiff suffered actual injuries as a result of the breach of duty of

Defendant.

33.) The aforementioned incident and resulting injuries and damages sustained

by Plaintiff, Amanda Bortz, directly and proximately resulted from the negligence, carelessness,

recklessness and/or unlawfulness of Defendant and consisted of, but was not limited to the

following:

A)

B.)

C.)

D.)

E)

F.)

Failing to regard the rights, safety and position of the Plaintiff in and about
the area of the above-mentioned accident.

Failing to abide by the Codes of the Division of Occupational Safety and
other codes pertaining to care, maintenance and use of water slides.

Permitting a dangerous condition to exist of, on or about Defendant’s
premises where the Defendant knew or should have known that persons
would be subject to sustaining injury.

Failing to inspect, maintain and/or repair the aforesaid water slide in a
reasonable, adequate and prudent manner.

Failing to disclose prior accidents on the aforesaid water slide and similar
water slides that Defendants maintained.

Failing to issue adequate warning, verbal, written, actual and/or constructive,
to person who would likely encounter the dangerous condition that existed
on Defendant’s premises and more particularly on Defendant’s water slide
that was the proximate cause of Plaintiff's aforesaid accident.
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 10 of 17

G.)

H.)

I)

A)

K)

L.)

M.)

-8-

Failing to have in their employ, people who understood and could explain the
dangers of the water slide and particularly “Screaming Hyena.”

Failing to post adequate warning signs, warning and protocols in an effort to
alert invitees of the dangerous condition(s) that existed.

Failing to address in a timely manner prior complaints about the water slide
prior to Plaintiffs injury.

Violating various ordinances regulations, codes, rules, statutes and/or laws
of Monroe County of the Commonwealth of Pennsylvania and Federal
Government: and/or

Acting negligently, carelessly, recklessly under circumstances where
knowledge of such is within the exclusive knowledge of Defendant and that
will be learning through discovery.

As a direct and proximate result of the aforementioned incident and the
resulting injuries and damages, Plaintiff, Amanda Bortz, sustained serious
and severe injuries to her left arm and elbow, resulting in several injections
and ultimately surgery on July 29, 2019, humiliation, emotional and
psychological pain and suffering, emotional distress, possible accelerated
arthritis, physical pain and suffering, scarring, weakness, embarrassment and
disfigurement - all of which injuries and damages are and/or may be
permanent in nature.

As a direct and proximate result of the aforementioned incident and resulting
injuries and damages. Plaintiff, Amanda Bortz suffered and/or suffers and/or
will continue to suffer in the future a loss of earnings and her earning power
has been and/or may be diminished and lessened.
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 11 of 17

-9-
N.) | Asadirect and proximate result of the aforementioned incident and resulting
damages, Plaintiff, Amanda Bortz, has incurred and may incur future medical
expenses and income losses she may be entitled to recover.
WHEREFORE, Plaintiff, Amanda Bortz demands against Defendant, Kalahari Resorts and
Conventions damages in excess of $75,000.00 exclusive of costs, interest, delay damages and other

such relief as this Honorable Court may deem just and proper.

COUNT II:
NEGLIGENCE:

PLAINTIFF, AMANDA BORTZ V. KALAHARI RESORTS PA, LLC

 

34.) Paragraphs 1 though 33 of this Complaint are incorporated herein by reference as
though fully set forth at length.

35.)  Atall times relevant hereto, Plaintiff, Amanda Bortz was a business invitee of
Defendant.

36.) | Based upon information and belief, at all relevant times before the accident
of December 27, 2018, Defendants knew or should have known through reasonable inspection and/or
testing, directly or through their employees, servants, agents or otherwise that a subject slide was
dangerous for its intended use and that individuals such as Plaintiff would become airborne and then
slam back into the slide causing injuries such as occurred to the Plaintiff.

37) The Defendant owed a duty to Plaintiff who was a business invitee of all

the dangers involved in riding the water slide.
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 12 of 17

-10-

38) The Defendant’s failure to warn Plaintiff of all the hidden dangers was a

proximate cause of the injury to the Plaintiff.

39.) The Plaintiff suffered actual injuries as a result of the breach of duty of

Defendant.

40.) |The aforementioned incident and resulting injuries and damages sustained

by Plaintiff, Amanda Bortz, directly and proximately resulted from the negligence, carelessness,

recklessness and/or unlawfulness of Defendant and consisted of, but was not limited to the

following:

A.)

B.)

C)

D.)

E)

F.)

Failing to regard the rights, safety and position of the Plaintiff in and about
the area of the above-mentioned accident.

Failing to abide by the Codes of the Division of Occupational Safety and
other codes pertaining to care, maintenance and use of water slides.

Permitting a dangerous condition to exist of, on or about Defendant’s
premises where the Defendant knew or should have known that persons
would be subject to sustaining injury.

Failing to inspect, maintain and/or repair the aforesaid water slide in a
reasonable, adequate and prudent manner.

Failing to disclose prior accidents on the aforesaid water slide and similar
water slides that Defendants maintained.

Failing to issue adequate warning, verbal, written, actual and/or constructive,
to person who would likely encounter the dangerous condition that existed
on Defendant’s premises and more particularly on Defendant’s water slide
that was the proximate cause of Plaintiffs aforesaid accident.
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 13 of 17

G.)

H.)

1)

J.)

K.)

L.)

M.)

-11-

Failing to have in their employ, people who understood and could explain the
dangers of the water slide and particularly “Screaming Hyena.”

Failing to post adequate warning signs, warning and protocols in an effort to
alert invitees of the dangerous condition(s) that existed.

Failing to address in a timely manner prior complaints about the water slide
prior to Plaintiff's injury.

Violating various ordinances regulations, codes, rules, statutes and/or laws
of Monroe County of the Commonwealth of Pennsylvania and Federal
Government: and/or

Acting negligently, carelessly, recklessly under circumstances where
knowledge of such is within the exclusive knowledge of Defendant and that
will be learning through discovery.

As a direct and proximate result of the aforementioned incident and the
resulting injuries and damages, Plaintiff, Amanda Bortz, sustained serious
and severe injuries to her left arm and elbow, resulting in several injections
and ultimately surgery on July 29, 2019, humiliation, emotional and
psychological pain and suffering, emotional distress, possible accelerated
arthritis, physical pain and suffering, scarring, weakness, embarrassment and
disfigurement - all of which injuries and damages are and/or may be
permanent in nature.

Asa direct and proximate result of the aforementioned incident and resulting
injuries and damages. Plaintiff, Amanda Bortz suffered and/or suffers and/or
will continue to suffer in the future a loss of earnings and her earning power
has been and/or may be diminished and lessened.
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 14 of 17

-12-
N.) | Asadirect and proximate result of the aforementioned incident and resulting
damages, Plaintiff, Amanda Bortz, has incurred and may incur future medical
expenses and income losses she may be entitled to recover.
WHEREFORE, Plaintiff, Amanda Bortz demands against Defendant, Kalahari Resorts PA,
LLC demands in excess of $75,000.00 exclusive of costs, interest, delay damages and other such

relief as this Honorable Court may deem just and proper.

COUNT TI:
LOSS OF CONSORTIUM:

PLAINTIFF, DAVID BORTZ VS. ALL DEFENDANTS:

 

41.) Paragraphs | through 40 of this Complaint are incorporated herein by
reference as though fully set forth at length.

42.) As aresult of the negligence of Defendant as previously described, directly
and proximately resulting in the aforementioned injuries to Plaintiff, Amanda Bortz, Plaintiff, David
Bortz has been, and may be in the future deprived of the assistance, help, support, services, affection,
society, consortium, and companionship of his lawful wife, Amanda Bortz, all to his detriment and
loss.

43.) Plaintiff, David Bortz was legally married to Plaintiff, Amanda Bortz prior

to and on December 27, 2018.
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 15 of 17

-13-
44.)  Plaintiff-Husband, David Bortz remains legally married to Plaintiff, Amanda

Bortz at the time of the filing of this pleading.
WHEREFORE, Plaintiff, David Bortz demands judgment in his favor and against all

Defendants in an amount in excess of $75,000.00 together with such other relief as this Honorable

Court may deem just and fair.

RESPECTFULLY SUBMITTED:

DATE: MARCH 29, 2021 BY: Ge 4 yl gn

WILLIAM P. FEDULLO, ESQUIRE
ATTORNEY FOR PLAINTIFFS,

AMANDA BORTZ & DAVID BORTZ, H/W
ATTORNEY I.D. NO. 23681

1528 WALNUT STREET

SUITE 400

PHILADELPHIA, PA 19102

(215) 235-6500

E-MAIL: williamfedullo@gmail.com

 
Case 2:20-cv-06474-GAM Document9 Filed 03/29/21 Page 16 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

AMANDA BORTZ AND
DAVID BORTZ, H/W
480 CHARTER COURT
WESTMINSTER, MARYLAND 21157 :
PLAINTIFFS : CIVIL ACTION -

VS. : NO. 2:20-cv-06474-GAM

KALAHARI RESORTS AND CONVENTIONS
250 KALAHARI BOULEVARD
POCONO MANOR, PA 18349

 

DEFENDANT
AND
KALAHARI RESORTS PA, LLC
919 NORTH MARKET STREET
SUITE 950 :
WILMINGTON, DELAWARE 19801 : JURY TRIAL DEMANDED
DEFENDANT
CERTIFICATE OF COMPLIANCE

|, WILLIAM P. FEDULLO, ESQUIRE, certify that this filing complies within the provisions of
the Public Access Policy of the United States System of Pennsylvania: Case records of the appellate
and trial courts that require filing confidential information and document different than non-
confidential information and documents.
Respectfully submitted:

DATE: MARCH 29, 2021 BY: Ge Lo Ab tbto

WILLIAM P. FEDULLO, ESQUIRE
ATTORNEY FOR PLAINTIFFS,

AMANDA BORTZ & DAVID BORTZ, H/W
ATTORNEY I.D. NO. 23681

1528 WALNUT STREET

SUITE 400

PHILADELPHIA, PA 19102

(215) 235-6500

E-MAIL: williamfedullo@gmail.com

 
Case 2:20-cv-06474-GAM Document 9 Filed 03/29/21 Page 17 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

AMANDA BORTZ AND
DAVID BORTZ, H/W
480 CHARTER COURT
WESTMINSTER, MARYLAND 21157
PLAINTIFFS
VS.
KALAHARI RESORTS AND CONVENTIONS
250 KALAHARI BOULEVARD
POCONO MANOR, PA 18349

CIVIL ACTION -
NO. 2:20-cv-06474-GAM

 

DEFENDANT
AND
KALAHARI RESORTS PA, LLC
919 NORTH MARKET STREET
SUITE 950
WILMINGTON, DELAWARE 19801 JURY TRIAL DEMANDED
DEFENDANT
CERTIFICATE OF SERVICE

|, WILLIAM P. FEDULLO, ESQUIRE, Attorney for Plaintiff, hereby certify that | served a true and

correct copy of the foregoing SECOND AMENDED COMPLAINT by U.S. mail and via email, on the date

listed below:

JOHN W. CROUMER, ESQUIRE

KEVIN T. McGARRY,, ESQUIRE

ATTORNEYS FOR DEFENDANTS
POST & SCHELL, P.C.

1869 CHARTER LANE

P.O. BOX 10248

LANCASTER, PA 17605-0248

DATE: MARCH 29, 2021

 

pF £ Filthy —

WILLIAM P. FEDULLO, ESQUIRE
ATTORNEY FOR PLAINTIFFS,
AMANDA & DAVID BORTZ, H/A
ATTORNEY 1.D. NO, 23681

1528 WALNUT STREET - SUITE 400
PHILADELPHIA, PA 19102

(215) 235-6500

E-MAIL: williamfedullo@gmail.com
